Case 2:18-cv-11015-PDB-SDD ECF No. 20 filed 09/18/19   PageID.126   Page 1 of 10




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

EQUAL EMPLOYMENT        )
OPPORTUNITY COMMISSION, )                Case No. 2:18-cv-11015
                        )
Plaintiff,              )                Hon. Paul D. Borman
                        )                Mag. Stephanie Davis Dawkins
v.                      )
                        )
WATERFORD SCHOOL        )
           DISTRICT,    )
Defendant.              )

Kenneth L. Bird                      Michael D. Weaver (P43985)
Omar Weaver (P58861)                 Plunkett Cooney
Nedra Campbell (P58768)              Counsel for Defendant
Equal Employment Opportunity         38505 Woodward Avenue, Ste. 100
Commission                           Bloomfield Hills, MI 48034
865 Patrick V. McNamara              (248) 901-4025
Building                             mweaver@plunkettcooney.com
477 Michigan Ave., Rm. 865
Detroit, MI 48226
(313) 226-3410
nedra.campbell@eeoc.gov

__________________________________________________________________/


                          CONSENT DECREE

      The Equal Employment Opportunity Commission (the

“Commission”) commenced this action against the Waterford School

District (“Defendant”) under the Age Discrimination in Employment Act
Case 2:18-cv-11015-PDB-SDD ECF No. 20 filed 09/18/19   PageID.127   Page 2 of 10




of 1967, as amended, 29 U.S.C. § 621 et. seq. (the “ADEA”). The

Commission’s complaint alleges that Defendant violated the ADEA by

retaliating against Michael Erskine for complaining about age

discrimination. The Commission and Defendant agree that this action

should be resolved by entry of this Consent Decree.

      This Consent Decree shall be a final and binding settlement in full

disposition of all claims raised in the complaint filed by the Commission

in Case No. 2:18-cv-11015. It is therefore the finding of this Court, made

on the pleadings and record as a whole, that: 1) the Court has

jurisdiction over the parties and subject of this action; 2) the purpose

and provisions of the ADEA will be promoted and effectuated by entry

of this Consent Decree; 3) the parties acknowledge that the entry of this

Consent Decree does not constitute an admission of liability; and 4)

this Consent Decree resolves all issues raised by the Commission’s

complaint in this case as provided below. It is hereby ORDERED,

ADJUDGED AND DECREED:

                          MONETARY RELIEF

      1.    Within thirty days from entry of this Consent Decree,


                                 Page 2 of 10
Case 2:18-cv-11015-PDB-SDD ECF No. 20 filed 09/18/19   PageID.128   Page 3 of 10




Defendant shall pay Michael Erskine the total of $107,000 in settlement

of his claims for back pay, liquidated damages, and attorneys’ fees. A

copy of the payment shall be mailed to Kenneth L. Bird, c/o Nedra

Campbell, Trial Attorney, EEOC, 477 Michigan Avenue, Room 865,

Detroit, Michigan 48226 and shall also be sent via email to monitoring-

eeoc-indo@eeoc.gov.

               NON-DISCRIMINATION AND RETALIATION

      2.    Defendant and its officers, agents, employees, and successors

are enjoined from failing to reinstate a teacher because the teacher

complained about age discrimination.

      3.    Defendant and its officers, agents, employees, and successors

are enjoined from retaliating against any employee because s/he: (i)

opposes discriminatory practices made unlawful by the ADEA; (ii) files

a charge of discrimination or assists or participates in the filing of such

a charge; or (iii) assists or participates in an investigation or proceeding

brought under the federal laws prohibiting discrimination or

retaliation.




                                 Page 3 of 10
Case 2:18-cv-11015-PDB-SDD ECF No. 20 filed 09/18/19   PageID.129   Page 4 of 10




                                TRAINING

      4.    Within ninety (90) days after the Consent Decree has been

entered by the Court, Defendant shall provide mandatory training to all

of its superintendents, assistant superintendents, human resources

personnel, principals and assistant principals. This training will focus

on the requirements of the Age Discrimination in Employment Act

(ADEA). It shall be provided on an annual basis for the duration of this

Consent Decree. In addition, as it relates to the employees noted in this

paragraph, this training shall be provided to each of its new

superintendents, assistant superintendents, human resources

personnel, principals and assistant principals hired within thirty (30)

days of being hired.

      5.    The training will include information regarding the ADEA

and its anti-retaliation provisions, including Defendant’s duty to ensure

it does not take any adverse employment action against an employee

who has complained about age discrimination.

      6.    At least ten days prior to the training, Defendant shall

provide the Commission with information regarding its proposed


                                 Page 4 of 10
Case 2:18-cv-11015-PDB-SDD ECF No. 20 filed 09/18/19   PageID.130   Page 5 of 10




training for its approval. This information shall be provided to Kenneth

L. Bird, Regional Attorney, c/o Nedra Campbell, Trial Attorney, EEOC,

477 Michigan Avenue, Room 865, Detroit, Michigan 48226 via regular

mail and shall also be sent via email to monitoring-eeoc-indo@eeoc.gov.

Within 30 days after each mandatory training program, Defendant will

provide the Commission at this same address written certification that

all of its superintendents, assistant superintendents, human resources

personnel, principals and assistant principals, have been trained.

                              NOTICE POSTING

      7.    Defendant shall post the Notice attached as Attachment A in

a conspicuous place where employees’ notices are posted within 30 days

after entry of this Consent Decree. This Notice shall be posted

throughout the term of this Consent Decree. Written confirmation that

the Notice has been posted shall be mailed to Kenneth L. Bird, c/o

Nedra Campbell, Trial Attorney, EEOC, 477 Michigan Avenue, Room

865, Detroit, Michigan 48226 and shall also be sent via email to

monitoring-eeoc-indo@eeoc.gov. Should the notice become defaced,

marred or otherwise made unreadable, Defendant will post a readable


                                 Page 5 of 10
Case 2:18-cv-11015-PDB-SDD ECF No. 20 filed 09/18/19   PageID.131   Page 6 of 10




copy of the Notice in the same conspicuous place as soon as practicable.

                               REPORTING

      8.    Defendant shall provide written verification within thirty

(30) days of entry of the Consent Decree that it has posted the notice

attached as Attachment A as required in paragraph 7 above.

      9.    For the duration of this Consent Decree, Defendant shall

maintain a record of each employee who has made either a formal or

informal complaint of age discrimination. The record shall include each

employee’s name, position or title, address, telephone number, and last

performance score and rating if applicable. For each complaint, the

record shall also indicate actions taken by Defendant to address the

complaint, if any.

                  DISPUTE RESOLUTION AND COMPLIANCE

      10.   The Court shall retain jurisdiction and will have all

available equitable powers, including injunctive relief, to enforce this

Consent Decree. Upon motion of the Commission, the Court may

schedule a hearing for the purpose of considering allegations of non-

compliance with this Consent Decree. The parties shall engage in a


                                 Page 6 of 10
Case 2:18-cv-11015-PDB-SDD ECF No. 20 filed 09/18/19   PageID.132   Page 7 of 10




good-faith effort to resolve any dispute as to compliance prior to seeking

review by the Court.

      11.   The Commission may review compliance with this Decree

upon written requests, at a mutually convenient time and at the central

office of Waterford School District. Waterford School District may be

represented by counsel at any such review. As part of such review, the

Commission may interview Defendant’s employees noted in paragraph

4, and examine and copy Defendant’s documents which are pertinent to

the Commission’s allegations of non-compliance.

      12.   In the event the Court finds that Defendant has not

complied with any provision of this Decree, and the Commission

petitions the Court to order Defendant to comply, the Court may award

the Commission a penalty of up to $50 per day until Defendant is in

compliance with the Decree again. The Court may enter an Order

requiring the payment of this daily $50 penalty. In addition the Court

may award the attorney’s fees and costs incurred by the prevailing

party in such action to enforce the Decree.

      13.   In the event the Court determines that Defendant has not


                                 Page 7 of 10
Case 2:18-cv-11015-PDB-SDD ECF No. 20 filed 09/18/19   PageID.133   Page 8 of 10




complied, in addition to the penalty amount set forth above, the Court

may order appropriate relief including an extension of the Decree for

the time necessary to remedy non-compliance, an award of attorney’s

fees and costs, and an award of fines for contempt of court.

                                 DURATION

      14.   This Consent Decree shall expire within 2-1/2 years without

further action by the Parties.

                              MISCELLANEOUS

      15.   Except as otherwise provided in paragraphs 12 and 13, each

party shall bear its costs and attorney’s fees incurred as a result of this

action through the filing of this Consent Decree.

      16.   If any provision of this Consent Decree is found to be

unenforceable by a Court, only the specific provision in question shall be

affected and the other enforceable provisions shall remain in full force.

      17.   The terms of this Consent Decree are and shall be binding

upon the present and future officers, directors, employees, creditors,

agents, trustees, administrators, successors, representatives, and

assigns of Defendant and the Commission.


                                  Page 8 of 10
Case 2:18-cv-11015-PDB-SDD ECF No. 20 filed 09/18/19   PageID.134   Page 9 of 10




      18.   Any modifications to this Consent Decree must be approved

by the Court.

      19.    The Court shall retain jurisdiction of this case through the

term of the Consent Decree.


EQUAL EMPLOYMENT                          WATERFORD SCHOOL
OPPORTUNITY COMMISSION                    DISTRICT




/s/_Nedra Campbell_____________            /s/_Michael D. Weaver_______
Nedra Campbell (P58768)                     Michael D. Weaver (P43985)
Equal Employment                            Plunkett Cooney
Opportunity Commission                      Counsel for Defendant
865 Patrick V. McNamara Building            38505 Woodward Ave., Ste. 100
477 Michigan Ave., Rm. 865                  Bloomfield Hills, MI 48034
Detroit, MI 48226                           (248) 901-4025
(313) 226-3410                              mweaver@plunkettcooney.com
nedra.campbell@eeoc.gov                     Date: 09/16/2019
Date: 09/16/2019



                          IT IS SO ORDERED:


                         s/Paul D. Borman
Date: September 18, 2019 Hon. Paul D. Borman
                         United States District Judge



                                 Page 9 of 10
Case 2:18-cv-11015-PDB-SDD ECF No. 20 filed 09/18/19   PageID.135   Page 10 of 10




 ATTACHMENT A
                     NOTICE TO ALL EMPLOYEES
       The following notice is being posted pursuant to the terms of a
 Consent Decree reached between the parties in EEOC v. Waterford
 School District filed in the United States District Court for the Eastern
 District of Michigan, Civil Action No. 2:18-cv-11015.

       Pursuant to the Age Discrimination in Employment Act it is
 unlawful for an employer to discriminate against an employee in
 connection with recall, reinstatement, job application procedures,
 hiring, firing, advancement, compensation, job training, and other
 terms, conditions, and privileges of employment because the employee
 is age forty or older.

       Under the Age Discrimination in Employment Act, it is unlawful
 for an employer to discharge or fail to reinstate an employee because
 of age or to retaliate against an employee who has complained
 about age discrimination.

       Any individual who believes that s/he has not been reinstated or
 has been fired because of age should contact the EEOC. In addition, any
 employee who believes that s/he has suffered discrimination on the
 basis of race, color, religion, sex, pregnancy, national origin, age,
 disability, or genetic information, or has been retaliated against
 because s/he has engaged in activity protected by these laws has the
 right to contact the EEOC directly at 1-800-669-4000. In compliance
 with federal law, Waterford School District will not retaliate against
 an employee who makes an internal complaint of discrimination or who
 contacts the EEOC or its state counterpart, the Michigan Department
 of Civil Rights.

                    WATERFORD SCHOOL DISTRICT

       By:_____________________________________ Date ______________

  This Notice shall remain posted for the term of two and a half years, until
                               March 12, 2022.
                                 Page 10 of 10
